DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on December 22, 2020 in which claims 1, 3-4, 7-8, 11- 14-15 and 19-22 are presented for examination. Claims 2, 5-6, 9-10, 12-13 and 16-18 have been withdrawn. Claims 20-22 are newly added.

Election/Restrictions
Claims 2, 5-6, 9-10, 12-13 and 16-18  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species l, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2020.
Claim Objections
Claims 20-22 are objected to because of the following informalities:  
Claims 20-22 each recite “the first magnet” and “the second magnet”, which could read as – at least the first magnet – and – at least the second magnet, as recited in claims 1, 8 and 15 respectively, since it appears that “the first magnet” and “the second magnet” and “at least the first magnet” and “at least the second magnet” are meant to refer to the same elements, consistent claim language should be maintained throughout claim dependencies.  
Appropriate correction is required.
Drawings
The drawings are objected to because Figures 7A and 7B contain more than one figure within the figure numbers. Each Figure should be labeled with a separate figure number (see 37 C.F.R. 1.84(u) or be provided with connecting lead lines or brackets to show how the parts are interconnected.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-8, 11, 14-15 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite for depending from a withdrawn claim, claim 2, for purposes of examination, Examiner has interpreted claim 3 as depending from claim 1.
Claim 3 recites the limitation “the first portion and the second portion of the at least a first magnet”, there is insufficient antecedent basis for this limitation in the claim. Examiner notes: claim 3 depends from claim 2, in which claim 2 has been withdrawn, and claim 3 does not recite the structure of “the first portion and the second portion of the at least a first magnet”. 
Claim 3 recites “the first portion and the second portion of the at least a first magnet comprise separate magnets” which is indefinite since it is unclear as to how the first magnet comprises separate magnets as claimed. While it is clear that the first magnets has first and second portions, these portions are part of the first magnet as claimed. Does Applicant mean that there the at least first magnet are first and second separate magnets each with a first portion and a second portion? For purposes of examination, Examiner is interpreting the limitation as best understood.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (4,744,106).
Regarding claim 15, Wang teaches, an air vent assembly for a helmet disposed on the outer shell (an annotated vent assembly for the helmet shown in figure 1, Col. 2 ln. 35-38, Col. 2 ln. 51-55, annotated figures 1 and 2), the air vent assembly comprising: a vent body comprising a vent border and a vent base receded from the vent border, the vent base comprising at least one opening through the vent base (the annotated air vent assembly comprises an annotated vent body comprising an annotated vent border and an annotated vent base receded from the annotated vent border and the annotated vent base comprises an annotated at least one opening through the annotated vent base, annotated figure 1), the vent base and the vent border forming a recess (“At the top of cap 11 is an opening 21 designed for a small fan 13 that is driven by a DC motor.”, Col. 2 ln. 35-38, “This placement of the magnets ensures retention of cover 12 inside opening 21. Care must be taken so that circumference 12A of cap cover 12 and circumference 11A of the top opening 21 of cap 11 correspond with each other to ensure a close fit so that cover 12 can be perfectly closed inside the major part of cap 11 so as to ensure a perfect fit.”, Col. 2 ln. 45-51, therefore, the annotated vent base and the annotated vent border form 21, annotated figure 1, see also figure 2); a vent cover pivotally coupled to the vent base by at least a cover anchor, the vent cover configured to pivot between an open position and a closed position about a pivoting axis extending between the at least a cover anchor (“A cover 12 for opening 21 of cap 11 is connected with the major part of cap 11 with a shaft 22”, Col. 2 ln. 38-41, therefore, 12 is pivotally coupled to the annotated vent base by 22 and 12 is configured to pivot between an open position and a closed position about a pivoting axis extending between 22, annotated figure 1, see figures 1 and 2 regarding the open and closed positions), the vent cover covering at least a majority of the recess when the vent cover is in the closed position (as shown in figure 2, 12 covers at least a majority of 21 when 12 is in the closed position, see Col. 2 ln. 45-51, Examiner notes: figure 2 does not show 21); and-4-Application Serial No. 16/017,664 Docket No P23772US00Response to Office Action of October 26, 2020at least a first magnet disposed on at least one of the vent cover and the vent body, and at least a second magnet or attractor disposed on the other of the vent cover and the vent body opposite the at least a first magnet (“Opposite shaft 22 on cap 11 are mounted two pieces of magnets 11B and 12B. Magnet 12B is located at the edge of cover 12 and magnet 11B is located on the major part of opening 21 directly against magnet 12B.  This placement of the magnets ensures retention of cover 12 inside opening 21”, Col. 2 ln. 41-46, therefore, 12A/12B are disposed on 12 and 11A/11B are disposed on the annotated vent body opposite 12A/12B, figures 1 and 2, see annotated figure 1 regarding the annotated vent body); wherein the vent cover pivots to the open position through interaction between the at least a first magnet and the at least a second magnet or attractor when first pressure is exerted upon a first portion of the vent cover, and the vent cover pivots to the closed position through the interaction between the at least a first magnet and the at least a second magnet or attractor when second pressure is exerted upon a second portion of the vent cover opposite the first portion (“A cover 12 for opening 21 of cap 11 is connected with the major part of cap 11 with a shaft 22”, Col. 2 ln. 38-41, therefore, 12 pivots via 22 to the open position through interaction between12A/12B and 11A/11B when first pressure is exerted upon a first portion of 12 due to shaft 22, for example the left side of 12, and 12 pivots to the closed position through the interaction between 12A/12B and 11A/11B when second pressure is exerted upon a second portion of 12 due to shaft 22, for example the right side of 12, in which the right side of 12 is opposite the left side, figures 1 and 2, see Col. 2 ln. 41-46 regarding 12A/12B and 11A/11B).
Regarding claim 21, the combined references teach, wherein the first magnet and the second magnet are spaced apart and are not touching each other (12A/12B and 11A/11B are spaced apart and are not touching as shown in figure 1 (cover 12 in the open position)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (4,744,106) in view of Feldmann et al. (3,496,854)[Feldmann].

fit.”, Col. 2 ln. 45-51, therefore, the annotated vent base and the annotated vent border form 21, annotated figure 1, see also figure 2); a vent cover pivotally coupled to the vent base by at least a cover anchor, the vent cover configured to pivot between an open position and a closed position about a pivoting axis extending between the at least a cover anchor (“A cover 12 for opening 21 of cap 11 is connected with the major part of cap 11 with a shaft 22”, Col. 2 ln. 38-41, therefore, 12 is pivotally coupled to the annotated vent base by 22 and 12 is configured to pivot between an open position and a closed position about a pivoting axis extending between 22, annotated figure 1, see 
on cap 11 are mounted two pieces of magnets 11B and 12B.  Magnet 12B is located 
at the edge of cover 12 and magnet 11B is located on the major part of opening 
21 directly against magnet 12B.  This placement of the magnets ensures 
retention of cover 12 inside opening 21”, Col. 2 ln. 41-46, therefore, 12A/12B are disposed on 12; and 11A of 11A/11B is disposed opposite 12A and 11B of 11A/11B is disposed opposite 12B on the annotated vent body, annotated figure 1); wherein the vent cover is angled toward a side of the at least a second magnet or attractor through magnetic interaction between the at least a first magnet and the at least a second magnet or attractor when the vent cover is at the open position (as shown in figure 2, 12 is curved, therefore, 12 is angled toward a side of 11A through magnetic interaction between 12A and 11A when the vent cover is at the open position), and the vent cover is angled away from the side of the at least a second magnet or attractor through the magnetic interaction when the vent cover is at the closed position (as shown in figure 2, 12 is curved in which 12 is angled away from the side of 11A through the magnetic interaction when 12 is at the closed position). 
Wang fails to teach, an energy management liner, a majority of the energy management liner disposed inside the outer shell.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet body of Wang with an energy management liner as taught by Feldmann in order to provide the user’s head greater protection upon an impact due to the added liner.
Regarding claim 3, the combined references teach, wherein the first portion and the second portion of the at least a first magnet comprise separate magnets (a first portion 11A and a second portion 11B of 11A/11B are separate magnets).
Regarding claim 8, Wang teaches, a helmet (figure 1) comprising: a helmet body including: an outer shell (11, Col. 2 ln. 35-36, figure 1); and an air vent assembly disposed on the outer shell (an annotated vent assembly disposed on 11, Col. 2 ln. 35-38, Col. 2 ln. 51-55, annotated figures 1 and 2), the air vent assembly comprising: a vent body comprising a vent border and a vent base receded from the vent border, the vent base comprising at least one opening through the vent base (the annotated air vent assembly comprises an annotated vent body comprising an annotated vent border and an annotated vent base receded from the annotated vent border and the annotated vent base comprises an annotated at least one opening through the annotated vent base, annotated figure 1), the vent base and the vent border forming a recess (“At the top of 
on cap 11 are mounted two pieces of magnets 11B and 12B.  Magnet 12B is located 
at the edge of cover 12 and magnet 11B is located on the major part of opening 21 directly against magnet 12B.  This placement of the magnets ensures retention of cover 
Wang fails to teach, an energy management liner, a majority of the energy management liner disposed inside the outer shell.
Feldmann, a ventilated helmet with a vent cover, Col. 3 ln. 65-69, teaches, an energy management liner, a majority of the energy management liner disposed inside the outer shell (“The helmet 12 may be of substantially any desired construction and arrangement and may, for example, comprise a helmet shell or wall 18 and a helmet liner 20 disposed interiorly thereof”, Col. 54-57, therefore, the helmet body includes 18 and 20, with a majority of 20 disposed inside the outer shell, figures 1 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet body of Wang with an energy management liner as taught by Feldmann in order to provide the user’s head greater protection upon an impact due to the added liner.
.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (4,744,106) in view of Feldmann et al. (3,496,854)[Feldmann] in view of Perusse et al. (2015/0296917)[Perusse].
Regarding claim 4, the combined references teach, wherein the helmet an air vent assemblies disposed in the outer shell (the helmet of figure 1 comprises an annotated air vent assembly disposed in 11, annotated figures 1 and 2).
The combined references fail to teach, wherein the helmet comprises two or more air vent assemblies each disposed in the outer shell.
Perusse teaches, wherein the helmet comprises two or more air vent assemblies each disposed in the outer shell (“Mounted on the helmet body 110 are one or more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Wang with two or more air vent assemblies each disposed in the outer shell as taught by Perusse in order to provide the user with an air vent assembly one the left side and right side of the helmet in order to provide additional venting capabilities for greater comfort for the user.
Regarding claim 11, the combined references teach, wherein the helmet an air vent assemblies disposed in the outer shell (the helmet of figure 1 comprises an annotated air vent assembly disposed in 11, annotated figures 1 and 2).
The combined references fail to teach, wherein the helmet comprises two or more air vent assemblies each disposed in the outer shell.
Perusse teaches, wherein the helmet comprises two or more air vent assemblies each disposed in the outer shell (“Mounted on the helmet body 110 are one or more blower fans 120. In the embodiment shown in FIGS. 1 through 4, two radial flow blower fans 120 are located on the helmet body 110, one on the left side of the helmet body 110 and one on the right”, [0023], therefore, 100 comprises two air vent assemblies each disposed in 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Wang with two or more air vent assemblies each disposed in the outer shell as taught by Perusse in order .

Allowable Subject Matter
Claims 7, 14, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    571
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    493
    media_image2.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732